Citation Nr: 1510370	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) for aid and attendance by another and due to being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 1943. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied entitlement to SMC on account of the need for aid and attendance or being housebound.

A February 2013 letter informed the Veteran that the RO hearing he requested before a decision review officer was scheduled for April 11, 2013.  On that date, the Veteran opted for another VA examination in lieu of a hearing and withdrew the hearing request.  In December 2014, the Veteran withdrew his request for a Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Service connection is in effect solely for valvular heart disease, rated as 100 percent disabling.

2.  The Veteran, as a result of his service-connected condition, is not institutionalized and is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, nor is he substantially confined to his dwelling and its immediate premises.
 
3.  The Veteran has a service-connected disability that is currently rated as 100 percent disabling (valvular heart disease), but does not have additional service-connected disability or disabilities independently ratable at 60 percent, and is not confined to his home or its immediate premises by reason of his service-connected disability.



CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(s), 5101, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a September 2010 RO letter provided the Veteran with fully compliant time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and private medical records are in the claims file as are the examination reports.  The examiners obtained a history from the Veteran and his wife, reviewed the claims file and examined the Veteran.  The examiners provide rationales for their diagnoses and opinions.  None of their findings or opinion is contradicted by the evidence of record.  Hence, the Board finds the examinations adequate.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal.



Legal Criteria

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determination of this need is subject to the criteria of § 3.352.  Under 38 C.F.R. § 3.352 , the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  Turco v. Brown, 9 Vet. App. 222 (1996); 38 C.F.R. § 3.352(a).  There is a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  

"Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).

Analysis

The Veteran's sole service-connected condition is valvular heart disease.  A March 2005 rating decision, pursuant to a Board decision also dated in March 2005, assigned a 100-percent rating, effective in July 1998.  The medical evidence reflects that the Veteran's significant nonservice-connected disabilities include cerebrovascular accident (stroke) residuals; renal abnormality; and, diabetes mellitus.

The private, VA outpatient records, and VA examination reports reflect that the Veteran is not blind.  

The October 2010 examination report, completed by a private physician, reflects that the Veteran was not blind and did not require nursing home care.  The examination report notes that the Veteran was unable to perform a number of his activities of daily living without assistance, had upper extremity weakness, was anemic, and had renal failure, loss of memory, and poor balance.  The examiner noted the Veteran's pathology, but did not mention the service connected disability.

Private treatment records for the period 2010-2011 note the Veteran's complaints of heart palpitations.  In an August 2011 entry Dr. MacD. noted diagnostic tests showed normal left ventricle function, and that the Veteran's supraventricular tachycardia was minimally symptomatic.  He noted further that the Veteran was post-stroke.

In the May 2013 VA examination report the examiner noted the Veteran was not bedridden or hospitalized.  He could travel beyond his current domicile, though only for medical appointments and while accompanied.  The Veteran was able to walk unaided only in his home, and he was unable to dress and undress himself.  Upper and lower extremity weakness was also noted, as was constant problems with balance.  The examiner also noted the Veteran to have moderate long-term memory loss and dizziness on a weekly basis.  The examiner diagnosed dementia, diabetes, neuropathy, and stroke, which were the cause of the Veteran's limitations and need for aid and attendance.  

The examiner noted that the Veteran's valvular heart disease had never required any intervention, was currently stable and asymptomatic.  The examiner also noted that the Veteran was unaware of the amount of his benefit payments, etc., and he opined that the Veteran was not capable of managing his financial affairs due to his dementia.

Upon receipt of the May 2013 examination report, an August 2014 rating decision proposed a finding of incompetency.  In an August 2014 statement (VA Form 21-4138), the Veteran denied that he was incompetent but consented to the appointment of a fiduciary, as he stated he was aware that his dementia was likely to progress.

The RO also developed for any likelihood that the Veteran's stroke was in anyway causally connected to the Veteran's service-connected valvular heart disease.  In a May 2013 entry, the Veteran's private cardiologist, Dr. MacD. noted that the Veteran had chronic sinus bradycardia aggravated by medical therapy; palpitations of no prognostic significance; confusion; and, well-controlled hypertension; he was status post-stroke.  Dr. MacD. opined that the Veteran's symptoms were essentially unchanged; and, he had no history to suggest any active cardiac issues and no signs of heart failure or other cardiac problem.  Dr. MacD. did not deem any further investigation necessary.

The preponderance of the evidence of record shows that, while the Veteran has significant limitations that essentially require the attendance of another, and essentially confine him to his home, they are not due to his sole service-connected disability.

The Board acknowledges the Veteran's written submission to the effect that he seeks SMC because he is rated 100 percent for his service-connected disability.  As discussed above, however, the medical evidence shows that the Veteran's limitations are not due to his service-connected disability.  To the extent that the Veteran may assert that they are, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as ongoing physical problems and symptoms, and his assertions in that regard are entitled to some probative weight.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds, however, that opining on the etiology or cause of the Veteran's significant impairments is beyond the training and experience of a layperson.  See Jandrea v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's opinion on this matter is not probative.

Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and the claim for SMC based on a need for the regular aid and attendance of another person and/or on being housebound is not warranted.


ORDER

Entitlement to special monthly compensation (SMC) for aid and attendance by another and due to being housebound is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


